Name: 2014/692/EU, Euratom: Council Decision of 29 September 2014 amending the Council's Rules of Procedure
 Type: Decision
 Subject Matter: politics and public safety;  electoral procedure and voting;  demography and population;  economic analysis;  EU institutions and European civil service
 Date Published: 2014-10-03

 3.10.2014 EN Official Journal of the European Union L 289/18 COUNCIL DECISION of 29 September 2014 amending the Council's Rules of Procedure (2014/692/EU, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 240(3) thereof, Whereas: (1) From 1 November 2014, when an act is to be adopted by the Council acting by qualified majority, it must be verified that the Member States constituting the qualified majority represent at least 65 % of the population of the Union. (2) Until 31 March 2017, when an act is to be adopted by the Council acting by qualified majority, a member of the Council may request that it be adopted in accordance with the qualified majority as defined in Article 3(3) of Protocol No 36 on transitional provisions, annexed to the Treaty on European Union, to the Treaty on the Functioning of the European Union and to the Treaty establishing the European Atomic Energy Community. In that case, a member of the Council may request that a check be made to ensure that the Member States comprising the qualified majority represent at least 62 % of the total population of the Union. To appropriately record it, a request made by a member of the Council pursuant to Article 3(2) of Protocol No 36 should be communicated in writing to the Secretary-General or be made orally at a meeting of Coreper or of the Council. Any request made orally should be recorded in the minutes of the meeting. (3) To calculate those percentages, the population figures and the percentages that they represent as regards the population of the Union should be set out in the Council's Rules of Procedure (1) (hereinafter referred to as Rules of Procedure). (4) The Rules of Procedure should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Rules of Procedure are amended as follows: (1) Article 11(5) is replaced by the following: 5. Where a decision is to be adopted by the Council acting by qualified majority, 65 % of the population of the Union or, where not all Member States participate in voting, of the population of the participating Member States, and the minimum number of Council members representing more than 35 % of the population of the participating Member States shall be calculated in accordance with the population figures set out in Annex III. These figures shall also apply between 1 November 2014 and 31 March 2017 where, in accordance with Article 3(2) of Protocol No 36 on transitional measures, annexed to the Treaty on European Union, to the Treaty on the Functioning of the European Union and to the Treaty establishing the European Atomic Energy Community, a member of the Council requests that an act be adopted in accordance with the qualified majority as defined in paragraph 3 of that Article and a member of the Council requests that it be verified that the Member States comprising the qualified majority represent at least 62 % of the total population of the Union.. (2) In Article 11 the following paragraph is added: 6. With effect from 1 January each year, the Council shall, in accordance with the data available to the Statistical Office of the European Union on 30 September of the preceding year, amend the figures set out in Annex III. That Decision shall be published in the Official Journal of the European Union.. (3) Annex III is replaced by the following: ANNEX III Figures concerning the population of the Union and the population of each Member State for implementing the provisions concerning qualified majority voting in the Council For the purposes of implementing Article 16(4) TEU, Article 238(2) and (3) TFEU and Article 3(2) of Protocol No 36, the population of the Union and the population of each Member State, as well as the percentage of each Member State's population in relation to the population of the Union, for the period from 1 November 2014 to 31 December 2014, shall be as follows: Member State Population (Ã  1 000) Percentage of the population of the Union Germany 80 523,7 15,93 France 65 633,2 12,98 United Kingdom 63 730,1 12,61 Italy 59 685,2 11,81 Spain 46 704,3 9,24 Poland 38 533,3 7,62 Romania 20 057,5 3,97 Netherlands 16 779,6 3,32 Belgium 11 161,6 2,21 Greece 11 062,5 2,19 Czech Republic 10 516,1 2,08 Portugal 10 487,3 2,07 Hungary 9 908,8 1,96 Sweden 9 555,9 1,89 Austria 8 451,9 1,67 Bulgaria 7 284,6 1,44 Denmark 5 602,6 1,11 Finland 5 426,7 1,07 Slovakia 5 410,8 1,07 Ireland 4 591,1 0,91 Croatia 4 262,1 0,84 Lithuania 2 971,9 0,59 Slovenia 2 058,8 0,41 Latvia 2 023,8 0,40 Estonia 1 324,8 0,26 Cyprus 865,9 0,17 Luxembourg 537,0 0,11 Malta 421,4 0,08 Total 505 572,5 100 Threshold 62 % 313 455,0 Threshold 65 % 328 622,1 Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 November 2014. Done at Brussels, 29 September 2014. For the Council The President S. GOZI (1) Council Decision 2009/937/EU of 1 December 2009 adopting the Council's Rules of Procedure (OJ L 325, 11.12.2009, p. 35).